Opinion issued October 29, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00554-CR
                          ———————————
                    EDWARD LEE BRANCH, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Case No. 1380251



                         MEMORANDUM OPINION

      A jury found appellant, Edward Lee Branch, guilty of the felony offense of

aggravated sexual assault of a child under the age of fourteen and assessed

punishment at confinement for life. The trial court imposed sentence on June 15,
2015. Appellant filed a notice of appeal and, on July 15, 2015, timely filed a

motion for new trial, which the trial court granted on August 31, 2015.

      The granting of a motion for new trial restores the case to its position before

the former trial. See TEX. R. APP P. 21.9(b). Because there is no conviction to be

appealed, we have no jurisdiction to consider appellant’s appeal. See Waller v.

State, 931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.). The appeal was

rendered moot by the order granting a new trial. See TEX. R. APP. P. 21.9(b).

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

We dismiss all pending motions as moot.

      We direct the Clerk of this Court to issue the mandate within ten days of the

date of this opinion. See TEX. R. APP. P. 18.1.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2